831 F.2d 291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary TEAGUE, Plaintiff-Appellant,v.Bill DREWRY, Defendant-Appellee.
No. 87-7299.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 21, 1987.Decided:  Oct. 6, 1987.

Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Gary Teague, appellant pro se.
PER CURIAM:


1
Gary Teague, a North Carolina inmate, appeals the dismissal of his 42 U.S.C. Sec. 1983 action for failure to pay the partial filing fee which the district court assessed him.


2
Teague's suit alleged that he had not received medicine which had been prescribed for him and asked $75 million in damages as well as other relief.  After reviewing his prison account records, the district court assessed Teague a partial filing fee of $83.00, which was 15% of deposits made in the account in the previous six months.  Teague was informed that he could either pay the fee, request an extension of time to pay or show that he was unable to pay.  Teague filed nothing further with the district court.  His complaint was dismissed.


3
Because the fee assessment procedure followed by the district court comported with the system approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
DISMISSED.